ALLOWANCE
	This Office action is responsive to the amendment filed February 28, 2022.  Claims 22-42 are pending.
Response to Amendment
1)	The Declaration filed February 28, 2022 has been accepted.  Therefore, the 35 U.S.C. 251 rejection of the claims has been withdrawn.
2)	The amendments to the Specification and claim listing have been accepted. 
3)	The Drawings filed February 28, 2022 is accepted.

Allowable Subject Matter
Claims 22-42 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach
“an offer prioritization component executable by the processor to:
identify a priority score for at least one individual offer by multiplying a probability of a positive response to the at least one individual offer by one or more values comprising:
a value based on a projected financial value of an acceptance of the at least one individual offer by the customer; a customer strategy weight based on a selected strategy for the customer for the at least one individual offer;
an offer weight used to up-weight or down-weight the at least one individual offers based on relevance of the at least one individual offer to the customer, and
a context weight used to up-weight the at least one individual offer based on ifnormatin during the customer call; and

receive, into the memory, performance results for the call agent used to calculate the Usage oriented KPIs and the Sales oriented KPIs; and calculate an Inbound Campaign Agent Performance Index (ICAPI) for each call agent using the Usage oriented KPIs and the Sales oriented KPIs by adding a weighted portion of the Usage oriented KPIs and the Sales oriented KPIs” as recited in independent claim 22.  Independent claim 29 recites similar language.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALATEE WORJLOH whose telephone number is (571)272-6714. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on 571-272-4184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JALATEE WORJLOH/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:
/Karin Reichle/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992